

117 HRES 517 IH: Original Slavery Remembrance Day Resolution of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 517IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Green of Texas (for himself, Ms. Lee of California, Mr. Lowenthal, Ms. Adams, Mr. Carson, Mr. Levin of Michigan, Ms. Kuster, Mr. Brown, Mr. Thompson of Mississippi, Mr. Pascrell, Mr. Rush, Mr. Nadler, Mr. Sherman, Mrs. Carolyn B. Maloney of New York, Mr. Pappas, Mr. Danny K. Davis of Illinois, Mr. Cicilline, Mr. David Scott of Georgia, Mr. Kilmer, Mr. Payne, Mr. Evans, Mrs. Luria, Ms. Norton, Mr. Cleaver, Mr. Butterfield, Mr. Meeks, Ms. Moore of Wisconsin, Ms. Omar, Ms. Speier, Mrs. Hayes, Mr. Auchincloss, Mr. Bowman, Ms. Schakowsky, Mr. Castro of Texas, Mr. Neguse, Mr. Morelle, Mr. Vargas, Ms. Bass, Mr. Mfume, Ms. Blunt Rochester, Mrs. Fletcher, Mr. Doggett, Mr. Veasey, Ms. Strickland, Ms. Waters, Ms. Williams of Georgia, Ms. Velázquez, Mr. Welch, Mr. Torres of New York, Mr. Khanna, Ms. DelBene, Mr. Cárdenas, Mr. Carter of Louisiana, Ms. Escobar, Ms. Clarke of New York, Ms. Chu, Mr. Bishop of Georgia, Mr. Takano, Mr. Pallone, Mr. McEachin, Mrs. Watson Coleman, Ms. Meng, Mr. Perlmutter, Mrs. Beatty, Mr. Allred, Ms. Kelly of Illinois, Ms. Kaptur, Ms. Garcia of Texas, Ms. Wilson of Florida, Mr. Connolly, Ms. Pressley, Ms. Jayapal, Ms. Barragán, Mr. Price of North Carolina, Mr. Cuellar, Ms. Tlaib, Mr. Grijalva, and Mr. Jeffries) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of a Slavery Remembrance Day on August 20, 2021, to serve as a reminder of the evils of slavery.Whereas this resolution may be cited as the Original Slavery Remembrance Day Resolution of 2021;Whereas the House of Representatives recognizes August 20, 2021, as Slavery Remembrance Day and commemorates the lives of all enslaved people while also condemning the act and perpetuation of slavery in the United States of America and across the world;Whereas we posthumously recognize the following Members of Congress, who served during and after the Reconstruction era, as honorary cosponsors of this resolution: the Honorable Joseph Hayne Rainey (SC–01), Member of Congress from 1870 to 1879, Jefferson Franklin Long (GA–04), Member of Congress from January 1871 to March 1871, Robert Carlos De Large (SC–02), Member of Congress from 1871 to 1873, Robert Brown Elliott (SC–3), Member of Congress from 1871 to 1874, Benjamin Sterling Turner (AL–01), Member of Congress from 1871 to 1873, Josiah Thomas Walls (FL-At Large), Member of Congress from 1871 to 1876, Alanzo Jacob Ransier (SC–02), Member of Congress from 1873 to 1875, Richard Harvey Cain (SC-At Large), Member of Congress from 1873 to 1875 and 1877 to 1879, John Roy Lynch (MS–06), Member of Congress from 1873 to 1877 and 1882 to 1883, James Thomas Rapier (AL–02), Member of Congress from 1873 to 1875, Jeremiah Haralson (AL–01), Member of Congress from 1875 to 1877, John Adams Hyman (NC–02), Member of Congress from 1875 to 1877, Roberts Smalls (SC–07), Member of Congress from 1875 to 1879 and 1882 to 1883 and 1884 to 1887, James Edward O’hara (NC–02), Member of Congress from 1883 to 1887, Herney Plummer Cheatham (NC–02), Member of Congress from 1889 to 1893, John Mercer Langston (VA–04), Member of Congress from 1890 to 1891, Thomas Ezekiel Miller, Member of Congress from 1890 to 1891, George Washington Murray (SC–01), Member of Congress from 1893 to 1895 and 1896 to 1897, and George Henry White (NC–02), Member of Congress from 1897 to 1901;Whereas, on August 20, 1619, the first 20 enslaved Africans were brought to what is now Fort Monroe, then Point Comfort, in Hampton, Virginia against their will;Whereas the House of Representatives recognizes August 20, 2021, as Slavery Remembrance Day and commemorates the lives of all enslaved people while also condemning the act and perpetuation of slavery in the United States of America and across the world;Whereas African tribal chiefs captured, enslaved, and sold their captives to transatlantic slave traders;Whereas, over the period of the Atlantic slave trade, from approximately 1526 to 1867, millions of humans were abducted and shipped from Africa, and 10,700,000 arrived in the Americas as personal property;Whereas the majority of enslaved Africans brought to British North America arrived between 1720 and 1780;Whereas about 6 percent of African captives were sent directly to British North America;Whereas, by 1825, the population of the United States included about one quarter of the people of African descent in what has been called the New World;Whereas the Middle Passage from West Africa to the West Indies was dangerous and horrific for enslaved people;Whereas the Middle Passage carried mothers, fathers, children, sisters, brothers, aunts, uncles, cousins, and individuals from all walks of life to slavery in the Americas;Whereas, although the sexes were separated, men, women, and children were kept naked, packed close together, and the men were chained for long periods;Whereas, according to some historians, about 12 percent of those who embarked did not survive the voyage;Whereas sharks followed the slave ships to feed on bodies of slaves thrown overboard;Whereas enslaved people suffered a variety of miserable and often fatal maladies due to the Atlantic slave trade, and to inhumane living and working conditions;Whereas infant and child mortality rates were twice as high among slave children as among Southern White children;Whereas enslaved people often worked from before sunup to after sundown, 6 to 7 days a week often without food for long periods of time;Whereas enslaved Black families lived with the perpetual possibility of separation caused by the sale of one or more family members;Whereas it is estimated that approximately one third of enslaved children in the upper South States of Maryland and Virginia experienced family separation in one of three possible scenarios: sale away from parents, sale with mother away from father, or sale of mother or father away from child;Whereas Nat Turner was born into slavery in Southampton County, Virginia, in 1800;Whereas Southampton County was home to many plantations, and enslaved people outnumbered free Whites;Whereas Turner learned to read and write at a young age, becoming deeply religious;Whereas Turner was sold to several different masters over the course of his life, the last time in 1830;Whereas Turner preached to his fellow enslaved people, developing a loyal following;Whereas Turner began planning a revolt with a few trusted fellow enslaved men from neighboring plantations;Whereas Turner’s rebellion began in August 1831, quickly growing from a small handful of enslaved individuals to more than 70 enslaved and free Blacks;Whereas the rebels went from house to house in Southampton County, freeing enslaved people;Whereas the rebels were ultimately defeated by a State militia that had over twice the manpower of the rebels, with three artillery companies reinforcing it;Whereas Turner was captured 6 weeks after the rebellion was put down, whereupon he was promptly convicted and sentenced to death;Whereas, in retaliation for the uprising, Virginia officially executed 56 Black people, with at least 100 more killed by militias through extrajudicial violence;Whereas the rebellion caused widespread panic among slaveholders throughout the South, resulting in widespread violence against enslaved people;Whereas, in the wake of the rebellion, the Virginia General Assembly passed legislation making it illegal to teach enslaved or free Blacks to read and write;Whereas the Underground Railroad was a network of individuals who helped around 100,000 slaves escape North;Whereas the railroad began when a conductor often posing as a slave would enter a plantation and attempt to guide runaways;Whereas escapees would travel 10 to 20 miles each night between safe houses or stations to avoid detection, waiting in safe houses for the next along the line to be alerted to their presence;Whereas individuals running each station, many of whom were White, knew only of local efforts and not the entire operation;Whereas Harriet Tubman, born Araminta Ross, lived as an enslaved person through her young life where she endured regular whippings and suffered a traumatic head injury at the hands of an overseer, causing her narcoleptic episodes and migraines throughout her life;Whereas Ms. Tubman escaped from slavery along the Underground Railroad, a network of abolitionists who guided escaped slaves to the North traveling primarily at night to avoid bounty hunters;Whereas Ms. Tubman returned to the South no less than 13 times to free 70 enslaved persons, including much of her family, for which she would be given the name Moses;Whereas Ms. Tubman deftly led those she saved North during the fall and winter when their would-be captors stayed inside to avoid the cold;Whereas, in Ms. Tubman’s own words, I never ran my train off the track and I never lost a passenger;Whereas, during the Civil War, Ms. Tubman served as a nurse, scout, and spy in the Union army, becoming the first woman to plan and lead a military operation in the United States, liberating 700 enslaved people in South Carolina;Whereas, later in life, Ms. Tubman continued working to improve the lives of oppressed people, raising funds for and building schools as well as a hospital in the name of formerly enslaved people while participating in the women’s suffrage movement;Whereas John Brown, an abolitionist who ran an important stop on the Underground Railroad, dedicated his life to ending slavery;Whereas Brown lead a militia in guerrilla attacks on proslavery towns in Kansas, losing one of his sons in the struggle;Whereas Brown, with the help of Harriet Tubman, planned and organized an invasion of the South to free all slaves;Whereas Brown began his invasion at Harpers Ferry, West Virginia, but was surrounded and captured by Federal troops led by Robert E. Lee, losing two more sons in the fighting;Whereas the 13th Amendment was passed by Congress on January 31, 1865, and ratified on December 6, 1865, and provides that Neither slavery nor involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted, shall exist within the United States, or any place subject to their jurisdiction.;Whereas, beginning in the 20th century, African Americans began to relocate from Southern farms to Southern cities, from the South to the Northeast, Midwest, and West, in a movement known as the Great Migration;Whereas the relocation of formerly enslaved individuals and their descendants also included unfavorable and at times unjust interactions with law enforcement that often resulted in imprisonment and convict leasing;Whereas convict leasing, also known as slavery by another name, was a system that allowed prisons to lease imprisoned individuals to private entities, often corporations and plantations;Whereas the remains of 95 persons, thought to be of African ancestry, who were subjected to the State of Texas’ convict leasing system were discovered in 2018 at the construction site of Fort Bend Independent School District’s James Reese Career and Technical Center in Sugar Land, Texas;Whereas, while slavery was abolished, descendants of the enslaved continue to live with the effects of slavery’s progenies: Jim Crow, mass lynching, segregation, police brutality, mass incarceration, and institutionalized racism; andWhereas, despite the horrors of slavery and against all odds, enslaved people became thought leaders and revolutionaries and changed the course of American history: Now, therefore, be it1.Short titleThis resolution may be cited as the Original Slavery Remembrance Day Resolution of 2021.2.Slavery Remembrance DayThat the House of Representatives—(1)supports the designation of a Slavery Remembrance Day to serve as a reminder of the evils of slavery;(2)condemns slavery and its evil progenies; and(3)encourages all to acknowledge the importance of slavery remembrance.